
	
		II
		111th CONGRESS
		1st Session
		S. 1531
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2009
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish
		  within the Department of Veterans Affairs the position of Assistant Secretary
		  for Acquisition, Logistics, and Construction, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Department of Veterans Affairs
			 Reorganization Act of 2009.
		2.Appointment of
			 Assistant Secretary for Acquisition, Logistics, and Construction
			(a)In
			 generalSection 308 of title 38, United States Code, is
			 amended—
				(1)in subsection
			 (a), by striking seven and inserting eight;
			 and
				(2)in subsection
			 (b)—
					(A)by redesignating
			 paragraphs (1) through (11) as subparagraphs (A) through (K),
			 respectively;
					(B)in the matter
			 before subparagraph (A), as redesignated by subparagraph (A) of this paragraph,
			 by striking The Secretary and inserting (1) Except as
			 provided in paragraph (2), the Secretary;
					(C)in subparagraph
			 (F), as redesignated by subparagraph (A), by striking Capital
			 and inserting Construction capital;
					(D)in subparagraph
			 (J), as redesignated by subparagraph (A), by striking
			 Procurement and inserting Acquisition; and
					(E)by adding at the
			 end the following new paragraph:
						
							(2)Of the Assistant Secretaries
				appointed under subsection (a), one shall be the Assistant Secretary for
				Acquisition, Logistics, and Construction who shall provide policy direction and
				management oversight with respect to acquisition and construction programs of
				the Department and shall be assigned the responsibilities described in
				subparagraphs (F) and (J) of paragraph
				(1).
							.
					(b)Increase in
			 number of Deputy Assistant Secretaries authorizedSubsection (d)
			 of such section is amended—
				(1)in paragraph (1),
			 by striking not exceeding 19 and inserting not exceeding
			 27; and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)Of the Deputy Assistant Secretaries
				authorized under paragraph (1), the Secretary may appoint not more than eight
				Deputy Assistant Secretaries to manage programs of the Department relating to
				construction, facilities, asset management, and information
				technology.
						.
				(c)Conforming
			 amendments
				(1)Repeal of
			 Director of Construction and Facilities Management
					(A)RepealSection
			 312A of such title is repealed.
					(B)Clerical
			 amendmentThe table of sections at the beginning of chapter 3 of
			 such title is amended by striking the item relating to section 312A.
					(2)Amendment to
			 title 5, United States CodeSection 5315 of title 5, United States
			 Code, is amended by striking Assistant Secretaries, Department of
			 Veterans Affairs (7) and inserting Assistant Secretaries,
			 Department of Veterans Affairs (8).
				
